FILED
                              NOT FOR PUBLICATION                           MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



ECKY MARTO TOMPODUNG;                              No. 07-74985
IVONNE MARLYN TOMPODUNG,
a.k.a. Efonia Marlet Tompodung,                    Agency Nos.    A078-020-376
                                                                  A097-351-366
               Petitioners,

  v.                                               MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Ecky Marto Tompodung and Ivonne Marlyn Tompodung, natives and

citizens of Indonesia, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s (“IJ”) decision


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying their application for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review for substantial evidence the agency’s factual findings.

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny in part and

dismiss in part the petition for review.

      We lack jurisdiction to consider petitioners’ argument that changed

circumstances excused the untimely asylum application, because they did not raise

this to the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (no

jurisdiction over legal claims not presented in administrative proceedings below).

Accordingly, because this is the only challenge to the agency’s time-bar finding,

we deny the petition as to petitioners’ asylum claim.

      With respect to withholding of removal, we lack jurisdiction to consider

petitioners’ new claim that they suffered past persecution because they did not

raise this to the BIA. See id. In addition, even under a disfavored group analysis,

petitioners have not shown sufficient individualized risk to establish a clear

probability of persecution. See Hoxha v. Ashcroft, 319 F.3d 1179, 1183 (9th Cir.

2003); Wakkary, 558 F.3d at 1066 (“[a]n applicant for withholding of removal will

need to adduce a considerably larger quantum of individualized-risk evidence”).

Accordingly, petitioners’ withholding of removal claim fails.


                                           2                                     07-74985
      Finally, we also lack jurisdiction over any challenge to the IJ’s denial of

CAT relief, and over petitioners’ due process challenge to the deficiencies in the

transcript, because petitioners did not raise these issues to the BIA. See Barron,

358 F.3d at 678.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    07-74985